FILED: June 30, 2021

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                       No. 20-4
                                (1:13-cv-02665-BHH)
                               ___________________

JAMES NATHANIEL BRYANT, III

              Petitioner - Appellee

v.

WARDEN MICHAEL STEPHAN, Broad River Correctional Institution; BRYAN
P. STIRLING, Commissioner, South Carolina Department of Corrections

              Respondents - Appellants

                               ___________________

                                    ORDER
                               ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and

appendices previously filed in this case within 10 days.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk